 

10

11

12

13

14

15

16`

1172

18

19

20

21

22

23

24

 

 

CaSe 2;18-CV-Ol780-.]CC DOcument 1 Filed 12/10/18 Page 1 of 7
Pro Se l 2016 2

--_Fmsn
3m MA|L

ArseAm£

CLEH<ua
WESTER~D¢M§T}°'MWW
ay vePuw

___

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON `

, x . z 1- * '_  :\ica
CHAgmAME S[[]HH 18 gA¥NO. 1780 "

{€"0 be falled in by Clerk’$ Of""f'zce'_| '

 

cOMPLAINT FOR_A CIVIL cASE

 

7 Ju Trial: @/Yes |:] ,No
Plaintiff(S), ry

.:| 52

 

 

Defehdant(s).

 

 

1. THE PARTIES To THIS CoMPLAINT
A. Plaintiff($) z

Provide the information below for each plaintiij named in the complaint. Attach
additional pages if needed

Name CHAEmM E gm |TH
Street Address qSCQ unwa RAAD
`City and COunfy vY_Y)E,(f\{>l~l 15 " § HELB>'
State and Zip Code Tk_l gg l ‘7
Telephone Number ( q@l 3 70 ' "'1673
' cszM oF TEM MESSEE S'V /*1“'§

f_.

 

COMPLAINT' FOR A CIVIL CASE - 1

\

 

Case 2:18-cv-01780-.]CC Document 1 Filed 12/10/18 Page 2 of 7
Pro Se l 2016 `

B. y Def`endant(s)

Provide the information below for each defendant named in the complaint, whether the '

10

11

12'

13

14

15,

16‘

17
18
19
20
21
22

23

247

 

 

defendant is an individual a government agency an organization, or a corporation F or an
individual defendant, include the person s job or title ( f known) Attach additional pages if

needed

\ ’Defendant No. 1

 

 

 
   

 

 

Name A n 1 AZ.A \\l

Job or Title (ifknown) (~ARPARA,"[O.\/

Street Address 4 , ' »00
City and County M" l< l MG’ COUN,Y

State and Zip C_ode 110 A q g / L/ l‘{

Telephone Number

Defendant No. 2

Name

Job or Title (ifknown)

Street Address
City and County
State and Zip Code
Teléphone Number

Defendant No. 3

Name

Job or Title (ifknown)
Street Address y

City and County

State and Zip Code
Telephone Number

' COMPLAINT FOR A CIVIL CASE ~ 2

 

mccr<wR/\TEJ> m DEMwA/ae m `

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10
11
12
13

/14

15

16

17

18

19

20

21

22'

23

24

 

 

Case 2:18-cv-01780-.]CC Document 1 Filed 12/10/18 Page 3 of 7
Pro Se l 2016

Defendant No. 4 g

Name

 

Job or_ Title ( if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number'

 

’II. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two y
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties `Under 28 U.S.C. § 1331, a case arising under
the United States Constitution or federal laws or treaties is a federal question case. Under 28
U.S.C. § 1332, a case in Which a citizen of one State sues a citizen of another State or nation and
the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)

l Federal question ' WDiversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. lf the Basis for Jurisdiction Is a Federal Question

List they specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this case.

 

 

 

COMPLAINT FOR A CIVIL CASE - 3

 

 

, 10
11
12
13
14
15
16
17
18
19
20
21
22
_ 23

24

 

 

Case 2:18-cv-01780-.]CC Document 1 Filed 12/10/18 Page 4 of 7
Pro Se 1 2016 '

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual _ 1
The plaintiff (name) C.HA’£m/Q'_M 6 § m [71'{ ‘ , is a citizen of the
State of (name) TE Ul\/E 55 EE. l

b. If the plaintiff is a corporation.

 

 

 

The plaintiff, (name) , is incorporated under
the laws of the State of (name) , is incorporated under `
the laws of the State of (name) , and has its principal

place of business in the State of (name)

 

(If more than one plaintijf is named in the complaint, attach an additional page providing
the same information for each additional plaintijf) `
2. The Defendant(s)
a. If the defendant is an individual
g The defendant, (name) t .~ ., , is a citizen of the .

State of (name) . Or is a citizen of

‘\.1 , ;.‘____~y;_.._. /' 1`1

 

__________`-_,. \ ‘_,_

(foreign nation) 1 , , ;f':‘i y~!§ _`¢§_____Fj
b. If the defendant is a corporation

The defendant, (name) 4 . H‘n’) }‘(Z bid 2 / . , is incorporated under

the 1aws of the State of (name) __ :DE L A~MA~ R g , and has its principal
place of business in the State of (name) w A§H l f\l 5'1/ 001 l

Or is incorporated under the laws of (foreign nation) ' ,

: ,,,.t ., ._ 1

and has its principal place of business in (name)____> ` ;~»' f "" i\)'"

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

COMPLAINT FOR A CIVIL CASE - 4

 

10

11

12

`13

14
15
16
17
18

19

20

21_

22

23

24

 

Case 2:18-cv-01780-.]CC Document 1 Filed 12/10/18 Page 5 of 7
Pro Se l 2016

3. The Amount in Controversy.

The amount in controversy-the amount the plaintiff claims the defendant owes or the

amount at stake-is more than $75,000, not counting interest and costs of court, because (explain):

55 TIH ' 2 6 § § ' oct

_T_l>r § IO 000a 000, OO!' Lo§_<[ t/LLQQ` [m§-j-_~' fbi];m;¢g:¢¢

B 551\!60&.019~‘!1>176 »',
MIP E»LETI%C>N¢C§,

III. STATEMENT OF CLAIM

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible thefacts showing that each plaintiij is entitled to the damages or other relief sought
State how each defendant was involved and what each defendant did that caused the plaintiff

4 harm or violated the plaintijj"s rights, including the dates and places of that involvement or

conduct. If more than one claim is asserted, number each claim and write a short and plain
statement`of each claim in a separate paragraph Attach additional pages if needed

 

FAum_/ names/ue ar Aa»uomons msanch A~o//,\_n

a E L ows .' 1.
use me water emma eus/Ness mus/ve~m,eas
ESTIW\TED 11> BE' lai IV. RELIEF E,Vces$ op d.~/o ma¢ctod,

DESM! J>EFecT', €E®Mmay, mvme€r,c»\)rz@m¢se,*$m'r' L/A'Bl/.»

State briefly and precisely what damages or other relief the plaintijf asks the court to order. Do
not make legal arguments Include any basis for claiming that the wrongs alleged are continuing
at the present time. Include the amounts of any actual damages claimed for the acts alleged and
the basis for these amounts. Include any punitive or exemplary damages claimed, the amounts,
and the reasons you claim you are entitled to actual or punitive money damages.

 

E@uom;c, g*Q&eQ¢¢EnJJ/M., war granian mcgmé L»§j;

tamm MME T' 13 0 ALL
ANDng , AND mw§a¢v~ APVANCE CQST§ FEE$, <ir _ ’

CERTIFICATION AND CLOSIN /N7`.»E fe g 312
Under Federal Rule of Civil Procedure 11, by signing below, l certify to the best of my

knowledge, information, and belief that this complaint: (l) is not being presented for an improper

COMPLAINT FOR A CIVIL CASE - 5

 

 

m@g_,

 

10

11

`12

13

14

15

16_

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01780-.]CC Document 1 Filed 12/10/18 Page 6 of 7
Pro Se l 2016 2

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfn`volous argument for extending, modifying, or l
reversing existing law; (3) the factual contentions have evidentiary supportor, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11. 2

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk's Office may result in the dismissal of my case.
Date of Signing: _ME_[HBER‘ 5 », 30 l 8
/

Signature Of Plaintiff _MUAMZ©§ZM__

Primed Nameofl>iaimiff _ CF/dK/WdA/E 507/71/

 

g Date of signing:

Signature of Plaintiff

 

Printea Name Of Plaintiff

 

Date of signing:

 

signauné of Plaintiff l

 

Printed Name of Plaintiff

 

COMPLAINT FOR A CIVIL CASE - 6

 

v...... z 1 , . . ,. f , . .

§§ § ssa aaaaa

93 3 aon\\

 

